DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 13-21 in the reply filed on 2 November 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established that an undue burdensome search and examination would be required.  This is not found persuasive because, as previously stated, the apparatus as claimed can be used to practice another and materially different process, such as a method for casting plastic. Therefore, the inventions are independent or distinct from each other. Furthermore, there exists a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the mould" in lines 5 and 11.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing “the mould” with --the at least one mould--. As claims 14-21 depend either directly or indirectly from claim 13, they are rejected for the same reason.
The term “pressure-tight” in claim 13 is a relative term which renders the claim indefinite. The term “pressure-tight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the term “pressure-tight” makes the crucible furnace lid indefinite.
In claim 13, line 9, is “a riser tube” the same as or different from “a riser tube” established in claim 13, line 6? For the purposes of examination, the Examiner will be interpreting them as the same.
Claim 14 recites the limitation "the casting mould" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing “the casting mould” with --the at least one mould--.
Claim 14 recites the limitation "the pouring" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the charging material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the fumes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "the melt bath surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "the pouring" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "the mould" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing “the mould” with --the at least one mould--.
Claim 21 recites the limitation "the melt" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

a device for bringing metal parts to be melted into the crucible furnace,
a pressure-tight crucible furnace lid and a riser tube arranged thereon, which forms a unit with the crucible furnace lid,
a heating device for the riser tube,
a lifting and traversing device for the crucible furnace lid with a riser tube, in combination with the rest of the limitations of claim 13.

The closest prior art is Ono et al. (US 5,791,398; hereinafter “Ono”).
Ono teaches an apparatus comprising:
a crucible furnace (16, see Fig.1),
at least one mould for receiving the molten metal (casting mold 29, see Fig. 1),
a device for bringing the mould into a casting position on the crucible furnace (combination of rail 1 and transport cars 2, see Fig. 1),
a pressure-tight crucible furnace lid and a riser tube arranged thereon (stalk 17 with lid, see Fig. 1),
a device for pouring the produced molten metal by pressurising the crucible furnace and feeding the molten metal into the mould from below by means of the riser tube of the crucible furnace (see 4:14-50).

Ono fails to teach or make obvious:
a device for bringing metal parts to be melted into the crucible furnace,

a heating device for the riser tube,
a lifting and traversing device for the crucible furnace lid with a riser tube, in combination with the rest of the limitations of claim 13, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 14-21 (insofar as definite): Depend either directly or indirectly from claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        11 February 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735